 

YWETSDUSTATE s yESTRE CT

Couty WESTERN DO STKhECY 48
Woe SCoN SEN

 

 

WATT HEW Ce STECRAUNER,
Rr Lely Argenta

\ \ ‘ A
VMonsrtt ace Ne TEDL
NS. RAT 19
\5 AI NEAU) TATA CK Mu NY j

MATLULE WHEATLEY, DoRRre

WANSEN 5 TROY Sk\tav€,

VeLey dalts—Kestond ert
~ PORLVES

 

NovrTCe of ANWEAL

 

NWOkVer Vs WeMUby given aoc Pervhiotel,
HRV AM ) Van rth materhen 01 S+OChqunen
rh hE AWove VqMed Cash y heheby attra |
Ya che vWlee ds Srores Coal of A beats
Lat Yhe r\ OW Gait Lom SumMMaty Tulyment

Md Saty yedAyC aga Sy Blair wy vis,

Cheb Taber Tames oy RdKS om weseety
VISTAS ComMe oF Wis CONS CMT EVEA it tos
 

ACH SumMmMaly TudgMent off MalCh
RWS, doh Caled agaist Me ohid uly
LO\ah MAWES QQ ahr Mo afd Huled Vy
YEE TW La Neau's Fave! of May doth
\4,

sett C~- dar \4 syed With $b Chand ds
Marrhew C.S+echauned
He AIGVSSS VS. OK
VO. BaX J3Slo oshkKashy
We GY403

 
